Per curiam.
These cases involve issues previously addressed by this court in Pendley v. Lake Harbin Civic Assn., 230 Ga. 631 (198 SE2d 503) with companion cases. They likewise grow out of actions taken by the Clayton County Board of Commissioners during rezoning hearings held on the night of October 11-12, 1972, under circumstances leading the trial court to conclude the interested parties and the general public had been denied a "lawful and legal public hearing” in violation of due process of law. The judgment in the present cases, in which the trial court has granted interlocutory injunctive relief, however, was rendered without the benefit of this court’s ruling in the Pendley cases, bearing substantially on the main issues in the appeals. In fairness to the parties and to the trial court, the judgment will be vacated and the cause remanded for rehearing and further consideration not inconsistent with this court’s decision in Pendley, supra. The trial court may, in its discretion, allow counsel for opposing sides to present additional evidence and to re-argue any of the issues involved in the appeals.

Judgment vacated; remanded.


All the Justices concur.